Title: To James Madison from James Monroe, 2 August 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Augt. 2. 1815.
                    
                    I found my family, except our gd. child, much recover’d from their indisposition. She is improving, but weak. I am in better health. I return to you Mr Jeffersons letter. The others will be forwarded to Mr Pleasanton.
                    Mr Jefferson is in good health, & intends to make you a visit in a few days. I had intended to go to the sulphur spring, & Mr Hay had agreed to accompany me, but I find myself so much better in health, & interested in the affrs of the farm, that I rather think that I shall decline the trip, & be prepard to move in an opposite direction should the arrival of our ministers make it necessary. With affece. respects—
                    
                        
                            Jas Monroe
                        
                    
                